Citation Nr: 9931439	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  97-07 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for asthma with chronic 
obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from February 1955 to 
February 1957.  He has been represented throughout his appeal 
by the North Carolina Division of Veterans Affairs.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
October 1996, by the Winston-Salem, North Carolina Regional 
Office (RO), which denied the veteran's claim of entitlement 
to service connection for asthma with COPD.  The notice of 
disagreement with this determination was received in November 
1996.  The statement of the case was issued in December 1996.  
The substantive appeal was received in February 1997.  
Thereafter, the veteran appeared and offered testimony at a 
hearing before a hearing officer at the RO in August 1998, 
and supplemental statements of the case were issued in August 
1998, February 1999 and August 1999.  The appeal was received 
at the Board in October 1999.  


FINDINGS OF FACT

1.  The veteran contends he developed asthma in service.  

2.  A statement from a person with whom the veteran served, 
reflects his recollection that the veteran was treated for 
asthma in September 1955.  

3.  The veteran's service medical records are unavailable, 
but service morning reports reveal that the veteran was 
hospitalized in September 1955, and then spent a 
approximately one week sick in his quarters.  

4.  A private physician has diagnosed the veteran to have 
asthma, that is so severe, he believed it could very well 
have been present when the veteran was in the military. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
asthma with COPD is well-grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual background.

The pertinent facts in this case may be briefly described.  
The record indicates that the veteran served on active duty 
from February 1955 to February 1957.  

The veteran's claim for service connection for asthma and 
COPD (VA Form 21-526) was received in September 1995.  
Submitted in support of the veteran's claim was a private 
medical statement from Ambrous A. Findley, D.O., dated in 
August 1995, indicating that he had been veteran's physician 
for several years.  Dr. Findley reported that the veteran had 
increasingly severe asthma and COPD, which effectively 
disabled him for gainful employment at this time and for the 
foreseeable future.  Dr. Findley also reported that the 
veteran required frequent treatments, and that he had 
frequent infections superimposed on his COPD and asthma; he 
noted that veteran's condition continued to worsen in spite 
of continued treatment.  

Of record is a statement from Linda Speed, the director of 
medical records at Rabun County Memorial Hospital, dated in 
September 1995, indicating that they were unable to locate 
hospital records on the veteran.  

Received in October 1995 were private treatment reports dated 
from November 1992 to May 1994, which show clinical 
evaluation and treatment for several disabilities including 
asthma.  A treatment report dated in December 1992 reflects 
complaints of difficulty breathing.  The records indicate 
that the veteran was admitted to the hospital in September 
1993 for complaints of cold symptoms since several days; he 
reported shortness of breath and nonproductive cough.  
Examination revealed bilateral expiratory wheezing, good air 
movement, and no increased respiratory effort.  It was noted 
that the veteran was also a smoker.  The pertinent diagnosis 
was asthmatic bronchitis.  Also received in October 1995, was 
a statement from Dr. George C. King, indicating that 1980 
charts had been "stored," and it would be almost impossible 
to trace them.  

Received in December 1995 were VA outpatient treatment 
reports dated from August 1995 to November 1995, reflecting 
treatment for several disabilities including asthma.  The 
records indicate that the veteran was seen in August 1995 for 
complaints of shortness of breath with productive cough; the 
veteran stated that he had used nebulizers and inhalers since 
service.  The pertinent diagnosis was COPD with emphysema.  

Of record is an administrative decision dated in September 
1996, which concluded that, after several requests for 
records from the National Personnel Records Center, (NPRC) 
service medical records were not available.  A report of 
contact (VA Form 119) dated October 1, 1996, reflect that the 
veteran was informed that the RO had been unable to obtain 
service medical records; he was also advised that the records 
were believed to have been destroyed in the fire.  

Received in February 1997 was a lay statement from the 
veteran's sister, indicating that, 7 to 8 months after the 
veteran entered active duty in February 1955, the family was 
informed that he was in the Naval hospital in Norfolk, 
Virginia with severe asthma.  She also reported that the 
veteran went to see a Dr. Justice for his asthma after his 
discharge in February 1957; she noted that he was on inhalers 
then and has continued to use inhalers and has to prop 
himself up in bed to sleep.  

As noted above, the veteran's service medical records are 
unavailable in this case despite several searches conducted 
by NPRC.  The absence of the veteran's service medical 
records is apparently due to the 1973 fire at the NPRC, and 
searches for alternative records were conducted.  Received in 
April 1998 were service morning reports for the period from 
June 4, 1955 to October 1955, indicating that the veteran was 
assigned to the 550th anti-aircraft artillery battalion.  
These records reflect that the veteran was listed as "Dy to 
absent sick USN Air Sta Norfolk Va LD" on September 25, 
1955, and listed as "Absent sick USN Air Sta Norfolk Va to 
dy LD" on September 27, 1955.  On September 29, 1955, the 
veteran was listed as "Dy to sick in quarters LD Yes" and 
on October 6, 1955, he was listed as "Sick in quarters to dy 
LD Yes."  These records, however, do not reflect any medical 
history, findings or diagnosis.  

At his personal hearing in August 1998, the veteran's service 
representative maintained that the veteran was hospitalized 
in 1955 for asthma while stationed in service.  It was also 
contended that the veteran never had any symptoms or problems 
with asthma prior to entering military service.  The veteran 
indicated that the first time he experienced symptoms of 
asthma was in June 1955.  The veteran explained that he was 
stationed at Fort Jackson, South Carolina and there was a 
swamp behind the barracks; he noted that they sprayed 2 times 
per week for mosquitoes.  The veteran reported that shortly 
after the spraying began, he started experiencing shortness 
of breath and wheezing; he stated that he went on sick call 
and was told that he was suffering from asthma.  The veteran 
also reported that he continued to experience symptoms and 
had to be hospitalized; he was treated with inhalers and 
shots.  The veteran indicated that, after his discharge from 
service, he went to see Dr. Justice in 1957; he was treated 
with what he called solution A and subsequently put on 
Proventil.  The veteran related that he had attempted to 
obtain service medical records, but he learned that his 
records were burned.  

Submitted at the hearing was a private medical statement from 
Dr. Findley, dated in May 1998, indicating that the veteran 
had rather severe asthma, which caused him to be chronically 
short of breath with occasional exacerbations.  Dr. Findley 
indicated that he was told by the veteran that his asthma 
condition began when he was in the military; he also stated 
that he had several visits to sick call and he was 
hospitalized at one point for his asthma, records of which 
were not available to Dr. Findley.  Dr. Findley stated that, 
due to the severity to his disease, it was "very likely that 
this has been a long term problem and could very well have 
been present when he was in the military."  

Received in September 1998 was a lay statement from Verdell 
Hulsey, indicating that he was stationed with the veteran in 
1955 in Ocean View, Virginia.  He stated that he also 
remembered the veteran being hospitalized for 2 weeks in 
September 1955 for asthma.  

Correspondence from the Department of the Navy dated in 
January and July 1999 indicate that they had been unable to 
locate any service records pertaining to treatment of the 
veteran at the Portsmouth Naval Medical Center.  It also 
appears that the RO was advised that there were no clinical 
records of treatment relating to the veteran from the Norfolk 
Naval Air Station Hospital.  

B.  Legal analysis.

The veteran essentially contends that he currently suffers 
from asthma with COPD, which had its onset in military 
service.  The veteran maintains that he developed asthma 
during service as a result of being stationed near a swamp; 
he indicates that he went to sick call on several occasions 
for shortness of breath and was hospitalized for several days 
and was given a diagnosis of asthma.  It is maintained that 
the veteran continued to suffer from symptoms and attacks of 
asthma throughout the years following service, which have 
developed into COPD over the years and have become frequent 
and severe.  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  If not, his application for service connection must 
fail, and there is no further duty to assist him in the 
development of his claim.  38 U.S.C.A. § 5107 (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well-grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is 
well-grounded, except where the claim is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  When the issue involves a 
medical question of diagnosis or causation, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Statements and testimony from lay witnesses or the 
appellant in this regard are not sufficient to establish a 
plausible claim as they are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

With regard to the first requirement under Caluza, the Board 
notes that there is medical evidence of record demonstrating 
that the veteran currently suffers from asthma with COPD.  
Specifically, the Board notes that in the August 1995 
statement from Dr. Findley, he indicated that the veteran had 
increasingly severe asthma and COPD.  Thus the first Caluza 
requirement to establish a well grounded claim for service 
connection, (that there be a current disability) has been 
met. 

The record indicates that the veteran's service medical 
records are unavailable and presumed to have been destroyed 
in a fire in 1973.  However, the evidence includes service 
morning reports indicating that the veteran was treated at a 
service hospital in September 1955, and then sick in quarters 
for about a week, which is when it has been stated that he 
was treated for asthma.  This, in the Board's view, is 
sufficient to satisfy the second Caluza requirement, evidence 
of incurrence of a disease in service. 

Regarding the third requirement under Caluza, the veteran's 
physician, Dr. Findley, opined that due to the severity to 
the veteran's disease, it was very likely that his asthma has 
been a long term problem and could very well have been 
present when he was in the military.  Thus, the veteran has 
presented evidence satisfying the third prong of the Caluza 
requirements, and his claim for service connection for 
asthma, with COPD is well grounded. 

ORDER

To the extent that the veteran's claim for service connection 
for asthma, with COPD is well grounded, thereby giving rise 
to a duty to assist in its development, the appeal is 
granted.


REMAND

Since the Board has determined that the veteran has submitted 
a well-grounded claim of service connection for asthma with 
COPD, the RO must conduct a merits review of this matter.  
This also means that VA now has a statutory duty to assist 
the veteran with the development of evidence in connection 
with his claim.  38 U.S.C.A. § 5107(a) (West 1991).  In this 
regard, it is noted that the veteran has indicated that he 
received emergency room treatment for the claimed condition 
at the Rabun County Memorial Hospital in 1966.  The veteran 
also advised that he was informed by this institution that 
they only keep records for 7 years.  When the RO requested 
records from this institution on its own, however, it is 
observed that the request was made for records dating from 
January 1, 1966 to the present.  The reply received from this 
request was simply that the hospital was unable to locate 
records on the veteran.  There was no indication in the 
response that records are only kept for 7 years.  Since the 
historical records in this case are so few, and given the 
apparent severity of the veteran's respiratory condition, it 
is the Board's view that another request for records should 
be made to this hospital that specifically asks for any 
emergency room records relating to the veteran that are dated 
in 1966.  

In addition to the foregoing, a VA examination of the veteran 
might also be useful to determine if the current severity of 
the veteran's respiratory condition can provide a reasonable 
basis for concluding that its onset occurred during service. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  
Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  After obtaining any appropriate 
authorization from the veteran, the RO 
should submit another request for any 
available records relating to treatment 
of the veteran at the Rabun County 
Memorial Hospital, Clayton, GA 30525.  
Specifically, the RO should request any 
Emergency Room records related to the 
veteran from 1966.  

2.  Next, the veteran should be accorded 
a VA respiratory examination to ascertain 
the nature and etiology of any 
respiratory disorder that may be present, 
including asthma and COPD.  The claims 
folder must be made available to the VA 
physician for review prior to the 
examination and a notation to the effect 
that the file was reviewed should be made 
a part of any report provided.  All 
clinical findings should be reported in 
detail, and if the veteran is found to 
have asthma and/or COPD at the current 
time, the VA physician should express an 
opinion regarding whether it is at least 
as likely as not that either of these 
conditions had its onset during service 
between 1955 and 1957.  If it is not 
possible to make such a determination, 
the examiner should so state, and provide 
the reasons why that is so.  

3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 

4.  Next, the RO should review all the 
evidence of record and enter its 
determination as to whether service 
connection is warranted for asthma with 
COPD.  If the decision remains adverse to 
the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, all 
applicable law and regulations, and 
reflects detailed reasons and bases for 
the decision.  They should then be 
afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either factual 
or legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record and to accord the veteran due process of law.  While 
this case is in remand status, the appellant and his 
representative are free to submit additional evidence and 
argument on the appealed issue.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court. See M21-1, Part IV, paras. 8.44- 
8.45 and 38.02-38.03.  



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

